DETAILED ACTION
This Office Action is in response to Applicant’s application 17/017,981 filed on September 11, 2020 in which claims 1 to 25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on September 11, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on September 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
The claims are objected to because of the following informalities:
Regarding claim 1 at line 11 which recites ‘the lines’;
Regarding claim 5 at page 41, line 19 which recites ‘the lines’;
Regarding claim 6 at page 41, line 34 which recites ‘the lines’;
Regarding claim 6 at pate 42 line 1 which recites ‘the lines’;
Regarding claim 7 at page 42 line 7 which recites ‘the lines’;
Regarding claim 8 at pate 42 pine 31 which recites ‘the lines’;
Regarding claim 9 at page 43 line 23 which recites ‘the lines’;
Regarding claim 9 at page 43 line 34 which recites ‘the lines’;
Regarding claim 13 at page 46 line 5 which recites ‘the lines’;
Regarding claim 16 at page 46 line 31 which recites ‘the lines’;
Regarding claim 19 at page 48 line 11 which recites ‘the lines’;
Regarding claim 21 at page 49 line 2 which recites ‘the lines’;
Regarding claim 23 at page 49 line 12 which recites ‘the lines’;
Examiner notes that this subject matter appears to refer to ‘a plurality of lines’ and Examiner suggests reciting ‘the plurality of lines’ to improve the clarity of these reference, presuming it is correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Regarding claim 1 at page 40, line 31 which recites; ‘changes gradually’, at line 33; ‘changes gradually’ at line 34; ‘relatively short’, at page 41, line 2 ‘relatively short’ and at line 3 ‘relatively long’; for which the specification does not provide a standard for measuring ‘changes gradually’ and ‘relatively short’ or ‘relatively long’.  Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as 'changes gradually' and ‘relatively short' or ‘relatively long’ have no recognized standard in the display art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claim 1 is indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Claims 2-15 depend directly or indirectly on claim 1 and are likewise defective.
Regarding claim 7 at page 42 line 24-25 which recites ‘gradually increase’ and at line 27-28 which recites ‘gradually increase’, the same analysis applies.
Regarding claim 9 at page 44 line 17 which recites ‘changes gradually’, at line 19 recites ‘relatively long’, at line 22 recites ‘relatively short’ and at line 24 recites ‘relatively long’, the same analysis applies.
Claim 10 depends upon claim 9 and is likewise defective.
Regarding claim 16 at page 47 line 30 which recites ‘changes gradually’, at line 33 recites ‘changes gradually’ at line 34 recites ‘relatively long’ at line 35 recites ‘relatively short’, at page 43 line 2 recites ‘relatively short’ and at line 3 ‘relatively long’, the same analysis applies.
Claims 17-25 depend directly or indirectly on claim 16 and are likewise defective.
Regarding claim 1 which recites at page 40 line 16 ‘a plurality of first linear portions of the first lines’ and at line 11-12 ‘the lines include a plurality of first lines each including a first linear portion…’  It is unclear to Examiner of the recitation at line 16 of ‘a plurality of first linear portions’ is meant to refer to ‘a plurality of first lines each including a first linear portion’.  It appears that it may and Examiner will use this assumption for purposes of examination.  The same ambiguity arises at line 23 with respect to ‘a plurality of second liner portion’.  
Claims 2-15 depend directly or indirectly on claim 1 and are likewise defective.
Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 comprising a plurality of first linear portions of the first lines extend in a first direction inclined at a first angle that is an acute angle in a first rotational direction with respect to the first axis, and are arranged at intervals in a second direction that is orthogonal to the first direction, a plurality of second linear portions of the first lines extend in a third direction inclined at a second angle that is an acute angle in a second rotational direction opposite to the first rotational direction with respect to the first axis, and are arranged at intervals in a fourth direction that is orthogonal to the third direction, a length of each of the first linear portions changes gradually in the second direction, a length of each of the second linear portions changes gradually in the fourth direction, and in each of the first lines, the length of the second linear portion is relatively long when the length of the first linear portion is relatively short, and the length of the second linear portion is relatively short when the length of the first linear portion is relatively long, e.g. Figure 1.
Regarding claim 16, the prior art fails to disclose the device of claim 16 comprising a plurality of first linear portions of the first lines and the third line extend in a first direction inclined at a first angle that is an acute angle in a first rotational direction with respect to the first axis, and are arranged at intervals in a second direction that is orthogonal to the first direction, a plurality of second linear portions of the first lines and the second line extend in a third direction inclined at a second angle that is an acute angle in the first rotational direction with respect to the first axis, and are arranged at intervals in a fourth direction that is orthogonal to the third direction, a plurality of third linear portions of the first lines, the second line and the third line extend in a fifth direction inclined at a third angle that is an acute angle in a second rotational direction opposite to the first rotational direction with respect to the first axis, and are arranged at intervals in a sixth direction that is orthogonal to the fifth direction, a length of each of the first linear portions changes gradually in the second direction, a length of each of the second linear portions changes gradually in the sixth direction, and in each of the first lines, the length of the second linear portion is relatively long when the length of the first linear portion is relatively short, and the length of the second linear portion is relatively short when the length of the first linear portion is relatively long, e.g. Figure 14.
Claims 2-15 and 17-20 depend directly or indirectly on claims 1 or 16 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893